ANSTEAD,
Chief Judge, specially concurring:
I agree that appellant’s petition for rehearing should be denied. Pursuant to appellant’s request, consideration and disposition of this case was expedited. Nevertheless, appellant now asserts that this court erred in failing to give him an opportunity to discuss the case of Costa v. Costa, 429 So.2d 1249 (Fla. 4th DCA 1983). While it is true that the case was decided before appellant could file a supplemental brief on Costa it is obvious that both sides have had an adequate opportunity to discuss the case, since the appellee initially cited Costa in a notice of supplemental authority and appellant then fully addressed Costa in his reply brief on appeal. In short, the panel was fully aware of Costa at the time of our decision on the merits. In addition, and for the first time in his petition for rehearing, the appellant complains about the trial court’s failure to fully review the proceedings before the special master before denying appellant’s objections to the master’s findings. This is a clear violation of the rules of appellate practice and procedure. If a party is allowed to inject additional issues on rehearing this court would never be able to conclude appellate proceedings.